DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-14 and new claim 15 and 16 are under examination. 
Claim 1-16 are rejected. 
Withdrawn Rejections

The 112, second paragraph rejections set forth in previous office action have been withdrawn in light of Applicants’ amendments submitted on 12/09/2020. 
The 35 U.S.C. 102(a)(1) rejections over claim(s) 8, 9, 11, 12 and 13 as being anticipated by Silver (US 7,186,431 B1) have been withdrawn in light of Applicants’ amendments to recite new limitation of “…20-50 ppm of at least one of cellobiose or psicose…” in independent claim 8 and independent claim 12. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 7,186,431 B1) as evidenced by Daniells (Ref. U) and Oku et al. (Ref. V).
Regarding claim 1, 4 and 6, with respect to language solely recited in preamble recitations in the claim 1, when reading the preamble in the context of the entire claim, the recitation of “…of masking off-tastes in a comestible composition…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Silver discloses a method of adding a sweetening composition to foodstuff (comestible composition/comestible base) (‘431, col. 2, ln. 51-60; claim 1, claim 24).  Silver discloses the sweetening composition comprising psicose (‘431, col. 6, ln. 5) and cellobiose (‘431, col. 6, ln. 18).  With respect to claim 1, Silver disclose the sweetening composition may use intense sweeteners (‘431, col. 6, ln. 53-62). 
With respect to the limitation of “…about of 20-50 ppm of at least one of cellobiose and psicose…” in claim 1 and 6, Silver does not explicitly discloses the cited amounts. However, it would have been obvious to one of ordinary skill in the art to be motivated to adjust the amount of components in the sweetening composition of Silver including a concentration of 20-50 ppm as suitable to a desired taste and sweetness level and other ingredients included in a formulation as matter of preference. Cellobiose and psicose are known for theirs sweet taste attributes and effective sweeteners as sugar substitutes in foodstuff as evidenced by Daniells and Oku et al.  
In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact    situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	
Regarding claim 2 and 3, Silver teaches ingredients including the sweetening agents can be added to the foodstuff in separate portions at different times (‘431, col. 2, ln. 58-60). 
Regarding claim 5 and 7, Silver discloses the sweetening composition comprising the psicose (‘431, col. 6, ln. 5) and the cellobiose (‘431, col. 6, ln. 18); wherein the sweetening composition meets the limitation of a flavor composition to provide sweetness in flavor notes. Silver discloses the sweetening composition comprising inulin, as a bulking agent (‘431, col. 5, ln. 14-45) (ancillary ingredient) is considered a functional ingredient in the sweetening composition.  Additionally, Silver discloses the sweetening composition comprising a combination monosaccharides and thereof including fructose (‘431, col. 13-15); wherein fructose (flavor-providing ingredient) is known as a flavor to provide sweetness flavor notes. 
Regarding claim 8 and 12, with respect to language solely recited in preamble recitations in the claim, when reading the preamble in the context of the entire claim, the recitation of “…of reducing the off-notes of comestible products having reduced or no sugar content…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Silver discloses a method of adding a sweetening composition to foodstuff (comestible composition/comestible base) (‘431, col. 2, ln. 51-60; claim 1, claim 24).  Silver discloses the sweetening composition comprising psicose (‘431, col. 6, ln. 5) and cellobiose (‘431, col. 6, ln. 18).  
With respect to the limitation of “…about of 20-50 ppm of at least one of cellobiose and psicose…” in claim 8 and 12, Silver does not explicitly discloses the cited amounts. However, it would have been obvious to one of ordinary skill in the art to be motivated to adjust the amount of components in the sweetening composition of Silver including a concentration of 20-50 ppm as suitable to a desired taste and sweetness level and other ingredients included in a formulation as matter of preference. Cellobiose and psicose are known for theirs sweet taste attributes and effective sweeteners as sugar substitutes in foodstuff as evidenced by Daniells and Oku et al.  
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact    situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

With respect to claim 12, Silver discloses the foodstuff (composition) containing no high intensity sweetener (‘431, claim 1, 7, 24). Silver’s foodstuff containing no high intensity sweetener (‘431, claim 1, 7, 24) containing the sweetening composition comprising  the psicose (‘431, col. 6, ln. 5) and the cellobiose (‘431, col. 6, ln. 18) as cited, is as much a reduced sugar or no-sugar comestible product as Applicants’. 
Regarding claim 9 and 13, Silver discloses the foodstuff (comestible composition/comestible base) is yogurt (‘431, claim 24) and chocolate (cocoa) (‘431, col. 6, ln. 65-67). 
Regarding claim 10 and 14, Silver teaches the foodstuff comprising beverages (‘431, col. 7, ln. 2; claim 24). Sliver doses not explicitly discloses the beverages including coffee.  However coffee is well known beverage to be sweeten with a sweetening composition for a desired sweetness. It would have been obvious to one of ordinary skill in the art to be motivated to use known beverage, coffee as Silver’s beverage (comestible product) as a matter of personal preference. 
Regarding claim 11, Silver discloses the sweetening composition comprising the psicose (‘431, col. 6, ln. 5) and the cellobiose (‘431, col. 6, ln. 18); wherein the sweetening composition meets the limitation of a flavor composition to provide sweetness in flavor notes. Silver discloses the sweetening composition comprising inulin, as a bulking agent (‘431, col. 5, ln. 14-45) (ancillary ingredient) is considered a functional ingredient in the sweetening composition.  Additionally, Silver discloses the sweetening composition comprising a combination monosaccharides and thereof including fructose (‘431, col. 13-15); wherein fructose (flavor-providing ingredient) is known as a flavor to provide sweetness flavor notes. 
Regarding claim 15 and 16, Silver discloses the foodstuff comprising yogurt (‘883, col. 6, ln. 40, claim 24). Silver does not explicitly disclose the yogurt is zero-fat yogurt. However, zero-fat yogurt are known and commercial available. It would have been obvious to one of ordinary skill in the art to add Silver’s sweetening composition to known, ready available zero-fat yogurt as a matter of preference to a .
 Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
Applicants assert “…that Silver does not disclose or suggest that the diarrhea fighting composition may include 20-50 ppm cellobiose or psicose, but alleges it would have been obvious to arrive at the claimed amount to achieve a desired taste and sweetness as a matter of preference. The Office relies upon “preference” in finding that one of ordinary skill in the art would have been motivated to arrive at the claimed amount of cellobiose or psicose…”. 

Applicants’ remarks have been fully considered but they are not persuasive. Silver discloses a method of adding a sweetening composition to foodstuff (comestible composition/comestible base) (‘431, col. 2, ln. 51-60; claim 1, claim 24).  Silver discloses the sweetening composition comprising psicose (‘431, col. 6, ln. 5) and cellobiose (‘431, col. 6, ln. 18).  
With respect to the limitation of “…about of 20-50 ppm of at least one of cellobiose and psicose…”, Silver does not explicitly discloses the cited amounts. However, it would have been obvious to one of ordinary skill in the art to be motivated to adjust the amount of components in the sweetening composition of Silver including a concentration of 20-50 ppm as suitable to a desired taste and sweetness level and other ingredients included in a formulation as matter of preference. Cellobiose and psicose are known for theirs sweet taste attributes and effective sweeteners as sugar substitutes in foodstuff as evidenced by Daniells and Oku et al.  
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact    situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/               Primary Examiner, Art Unit 1792